Citation Nr: 1631629	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  11-25 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In June 2014, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the record.  

In September 2014, the Board remanded the case for additional development and it now returns for final appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDING OF FACT

A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW
 
The criteria for service connection for a right shoulder disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION
 
I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by a January 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained.  The Veteran's service treatment records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in May 2010.  Neither the Veteran nor his representative has alleged that such is inadequate for adjudication purposes.  Furthermore, the Board finds that the May 2010 VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  Additionally, the opinions proffered during the May 2010 VA examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's service connection claim, and no further examination is necessary.  

Furthermore, Board finds there has been substantial compliance with the Board's September 2014 remand directives and no further action in this regard is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998)).  In this regard, in September 2014, the matter was remanded in order to provide the Veteran an opportunity to identify any VA or non-VA healthcare provider who treated him for his right shoulder disorder since service and, thereafter, obtain all identified records, to include those from the Asheville VA facility dated from 1980 to the present, and Dr. Behr.  Thereafter, the AOJ was to AOJ should conduct any additionally indicated development, to include obtaining any necessary examinations and/or opinions, necessary to decide the claim and, thereafter, readjudicate the Veteran's claim based on the entirety of the evidence, to include the evidence associated with the record since the issuance of the August 2011 statement of the case.

Thereafter, in a September 2014, the Veteran was requested to identify all outstanding VA and non-VA healthcare providers who treated him for his right shoulder disorder and to provide an authorization form for any private records he wished VA to obtain on his behalf.  He was also specifically advised to submit any opinion relating his right shoulder disorder to his in-service accident from Dr. Behr.  However, the Veteran did not respond to such letter.  Additionally, the AOJ obtained updated VA treatment records dated through June 2014 and, while it attempted to obtain records from the Asheville VA facility dated from 1980 to the present, a Report of Contact from an employee at such facility indicated that she requested the records from the archives and they only contained treatment records in June 1979, which were forwarded to the AOJ.  As the newly received evidence did not address the Veteran's right shoulder, the AOJ did not conduct any further development.  Finally, the matter was readjudicated in a February 2015 supplemental statement of the case, which reflects consideration of the relevant evidence not previously considered.  Therefore, the Board finds that there has been substantial compliance with the Board's September 2014 remand directives, and no further action in this regard is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2014 hearing, the undersigned Veterans Law Judge noted the issue on appeal.  Also, information was solicited regarding the Veteran's in-service experiences he alleges resulted in his right shoulder disorder, the type and onset of symptoms, and his contention that his in-service motor vehicle accident caused his right shoulder disorder.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As the hearing discussion raised the possibility that there were outstanding treatment records, the Board remanded the issue in September 2014 in order to attempt to obtain such records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Analysis

A.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307  and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

B.  Evidence

Service treatment records include the report of a March 1970 clinic visit when the Veteran reported complaints of shoulder pain; however, it was not noted whether such was the left or right shoulder.  The provider noted findings at that time indicating that physical examination was within normal limits except for marked tenderness in abduction at the area of the supraspinatus tendon.  The report concluded with an impression of tenosynovitis of the supraspinatus.  

There are no subsequent service treatment records regarding the right shoulder prior to January 1971, at which time the Veteran was seen apparently one day after he was involved in an automobile accident and he reported complaints of headaches and right shoulder pain.  On examination during the January 1971 visit, the provider noted findings of contusion of the right shoulder and tenderness near the acromioclavicular joint.  X-ray examination of both shoulders showed no evidence of fracture or acromioclavicular joint separation.  The provider prescribed heat to the right shoulder as needed and light duty for five days.  Unrelated findings included abrasions of the back and scalp.
 
When seen the next day the Veteran was still having pain.  When seen again two days later in mid-January 1971, the provider noted that the pain was decreasing and the Veteran had an improved range of motion of the right shoulder.  Apparently unrelated to the right shoulder injury, the Veteran continued to have headaches.  The impression at that time was post-concussion syndrome.  When seen at the end of January 1971, the Veteran reported complaints of persistent headaches; no right shoulder complaints were recorded.

Service treatment records during the remainder of service after January 1971 show no further indication of any problems with the right shoulder.  The report of a September 1971 medical examination prior to release from active duty shows that on examination the evaluation was normal for upper extremities and other musculoskeletal system.  The records did not include a report of medical history dated at that time.
 
Post-service clinical treatment records include private treatment records of treatment in the 1990s, which show treatment for various complaints and conditions including treatment for significant symptomatology associated with cardiac, pulmonary, and mental health problems.  

Notably, none of these records show any complaints, findings, or diagnoses pertaining to any right shoulder symptomatology.  A report of history and physical examination in February 1991 on admission to Upstate Carolina Medical Center for respiratory symptoms show that the Veteran made no complaints of any right shoulder symptoms; and on review of systems the examiner specifically stated there were no musculoskeletal symptoms other than myalgias.  Physical examination showed no relevant findings.  

The record includes medical records and other documents associated with a claim for SSA disability benefits, showing that the claim was granted on the basis of disability due to anxiety-related disorders and ischemic heart disease, with date of disability found to have begun in May 1992.  There is no mention of any right shoulder problem.

Private treatment records dated between July 1992 and May 1994 include several physical examination reports containing past medical histories, reviews of systems, and physical examinations.  None of these physical examination reports show any complaints, findings, or assessments of any right shoulder condition, even though these reports contain references to other physical conditions unrelated to a condition being treated at the time of the examination.

VA treatment records are dated in June 1979, and then from 2010 through 2014.  Review of these records reflects that the first recorded evidence of a right shoulder problem is dated in 2010.  Specifically, in a March 2010 nursing note, the nurse recorded that the Veteran had pain in shoulders that comes and goes.  

The report of a May 2010 VA examination of the right shoulder shows that the examiner reviewed the claims file records available then and conducted physical examination of the Veteran's right shoulder.  The report of examination shows that the Veteran reported that he started having right shoulder problems after an accident in service and had continued to have right shoulder pain since then.  The Veteran reported current complaints of right shoulder pain on a daily basis, but no chronic instability or recurrent dislocations.  The Veteran reported that he was receiving Social Security Disability benefits secondary to a heart condition.  

The examination report shows that X-ray examination of the right shoulder revealed some degenerative joint disease at the acromioclavicular joint but otherwise X-ray findings were normal.  The May 2010 VA examination report contains diagnoses of (1) degenerative joint disease of the right acromioclavicular joint, and (2) right shoulder impingement syndrome.  

A separate report of the imaging in May 2010 contains findings of narrowing of the acromioclavicular joint space consistent with degenerative arthritic change.  The soft tissues appeared intact and the glenohumeral joint relationship was within normal limits.  The report contains an impression of degenerative change about the acromioclavicular joint, no acute osseous abnormality involving the right shoulder.

After examination of the Veteran and review of the claims file, the examiner opined that it is less likely than not that the Veteran's right shoulder condition is related to service, to include the automobile accident in service.  As rationale, the examiner noted first that it appeared that the Veteran had been in an accident during service in January 1971.  The examiner noted that at the time of the treatment in service, the Veteran was diagnosed as having a bruise of the right shoulder, and that X-ray examination was negative for any fracture or dislocation.  The examiner further noted that the Veteran had been discharged from service for over 35 years; and that he believed that the majority of the degenerative process and the impingement syndrome had occurred well after discharge from service and was completely independent of the accident in service.  

The examiner further noted that there was no fracture or dislocation shown in service that would have predisposed the Veteran to the degenerative process and impingement process; and that the provider treating the Veteran in service clearly stated that there was no fracture or dislocation and X-ray examination of the AC joint was negative at that time.  The examiner further noted that the Veteran was told to return to clinic five days later if there was no improvement in the shoulder, and that the Veteran never returned, suggesting that the symptoms did improve and that this was a self-limited bruise.  Also, the examiner noted that, after treatment in January 1971, there were no other reports of shoulder pain during the remainder of the Veteran's service that ended in September 1971.  The examiner concluded that for all of the reasons above, it is less likely than not that the Veteran's right shoulder condition is related to service.

An August 2010 VA mental health outpatient note contains a comment indicating that the Veteran reported that he had had chronic shoulder pain associated with an accident of his vehicle in service and had been in chronic pain.  

A December 2011 VA primary care physician note shows that the Veteran reported he had chronic bilateral shoulder pain status post a motor vehicle accident in 1970 while he was in service, which had become progressively worse over the previous five years.  The problem list associated with that note includes "osteoarthrosis, localized, primary, involving shoulder region."

During a June 2014 Board hearing, the Veteran testified that his right shoulder was injured in a motor vehicle accident during active duty service in January 1971.  He, as well as his spouse, further testified that he has continued to experience shoulder discomfort and loss of function since that accident.   

The Veteran testified that, following the January 1971 accident, he was excused from duties that would require the use of his upper body.  He further testified that he received treatment for his right shoulder condition within two years of discharge.  He, and his spouse, testified that he received this treatment from a physician, Dr. Dubose, who had since died and that records of that treatment were not available.  The Veteran also testified that he had sought treatment at a VA Medical Center in Asheville, North Carolina in the 1980's, and that he was currently receiving treatment for right shoulder arthritis from a physician, Dr. Behr, who had told him that the current right shoulder disorder had its origin in the injury during active service.  

While the Veteran was provided an opportunity on remand to identify or provide any additional records, and was also specifically advised to submit any opinion relating his right shoulder disorder to his in-service accident from Dr. Behr.  However, the Veteran did not respond to such letter.

C.  Analysis

The Veteran claims entitlement to service connection for a right shoulder disorder as due to a right shoulder injury in service.  

In deciding the case as to entitlement to service connection for this disorder, the Board accords great probative weight to the opinion offered by the May 2010 VA examiner.  In this regard, the opinion proffered considered all of the pertinent evidence of record, to include the Veteran's statements; his medical records, to include his service treatment records; and a physical examination with diagnostic testing.  Moreover, the opinions proffered during the May 2010 VA examination considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Furthermore, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.
There are no contrary medical opinions of record.  Further, none of the medical evidence obtained since the VA examination provides any conflicting opinion or evidence tending to support the Veteran's claim.

The Board has also considered the Veteran's statements that his claimed right shoulder disorder is directly related to service.  However, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In this regard, the diagnosis and etiology of a right shoulder disorder are matters not capable of lay observation, and requires medical expertise to determine.  While the Veteran may describe symptoms associated with such disorder, to include a perceived pain symptoms or weakness or impairment of range of motion, he is not competent to diagnose such symptomatology to a specific disability or associated the present right shoulder disorder to an in-service injury.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("[a]lthough the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Moreover, the question of etiology in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Veteran's opinion as to the etiology of his current right shoulder disorder is not competent medical evidence and, thus, is entitled to no probative weight.  Consequently, the Board finds the opinion of the May 2010 VA examiner outweighs the Veteran's lay assertions regarding etiology.

Consequently, the Board finds that the claimed disorder is not attributable to any event, injury, or disease during service.  Furthermore, arthritis was not present in service or manifested to a compensable degree within the first post-service year.  In this regard, as indicated previously, X-rays in January 1971 revealed no relevant findings.  Furthermore, the evidence of record is entirely negative for any post-service complaints referable to the right shoulder until 2010.  While the Veteran, as well as his spouse, is competent to report that he sought treatment within two years of discharge, such records are unavailable and, furthermore, the credibility of such statements are outweighed by subsequent post-service records that fail to show any contemporaneous complaints, treatment, or findings referable to the right shoulder until 2010.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care." Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Importantly, in making such a finding, the Board is not implying that the Veteran or his spouse have any intent to deceive.  Rather, they may simply be mistaken in their recollections due to the fallibility of human memory for events that occurred decades ago.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory). (cited by C.J. Kasold in Wohlwend v. Shinseki, No. 08-356, 2014 WL 1931182 at *3 (May 15, 2014)).

Therefore, the Board finds that a right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.  Consequently, service connection is not warranted.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right shoulder disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


